Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 05, 2018

The Court of Appeals hereby passes the following order:

A19A0383. BRONTREAL GILLARD v. AFRICA TIBBS.

      Brontreal Gillard filed a petition for legitimation and custody of his child, and
the child’s mother, Africa Tibbs, counterclaimed for child support. On June 27, 2018,
the trial court entered a temporary order legitimating the child and requiring Gillard
to pay child support. Gillard filed a motion for reconsideration, which the trial court
denied, and on August 3, 2018 Gillard filed a notice of appeal challenging the trial
court’s child support calculation in its June 27 temporary order. Subsequently, on
August 13, 2018, the trial court entered a final order granting Gillard’s petition for
legitimation, awarding joint legal custody to the parties and primary physical custody
to Tibbs, and ordering that Gillard pay child support. We lack jurisdiction over
Gillard’s direct appeal.
      Pretermitting whether Gillard’s appeal was timely or prematurely encompassed
the trial court’s final order, appeals from orders in domestic relations cases must be
pursued by discretionary application. See OCGA § 5-6-35 (a) (2). “[C]ompliance with
the discretionary appeals procedure is jurisdictional.” Fabe v. Floyd, 199 Ga. App.
322, 332 (1) (405 SE2d 265) (1991). Although OCGA § 5-6-34 (a) (11) permits a
direct appeal from child custody orders, Gillard does not challenge the custody
rulings on appeal, and the issue raised on appeal governs whether a custody order
may be appealed directly. See Voyles v. Voyles, 301 Ga. 44, 47 (799 SE2d 160)
(2017) (an appeal in a domestic relations case in which custody is not at issue must
be brought by discretionary application).
      Gillard’s failure to follow the discretionary appeal procedure deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/05/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.